Confidential Treatment Requested    Exhibit 10.26

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

RESEARCH AND DEVELOPMENT AGREEMENT

This Research and Development Agreement (the “Agreement”), effective as of
November 1, 2011 (the “Effective Date”), is by and between Dexcom, Inc., a
Delaware Corporation having its principal place of business at 6340 Sequence
Drive, San Diego, California 92121 (“Dexcom”), and Roche Diagnostics Operations,
Inc., a Delaware corporation having its principal place of business at 9115
Hague Road, Indianapolis, Indiana 46250 (“Roche”). Roche and Dexcom are each
referred to herein as a “Party” and collectively as the “Parties”.

RECITALS

A. Dexcom is in the business of developing and commercializing continuous
glucose monitoring systems, and is preparing to seek and obtain regulatory
approval and to commence marketing a next generation system;

B. Roche is currently developing its next generation diabetes management system;

C. Roche and Dexcom desire to create an integrated system using each of the
Party’s next generation system; and

D. The Parties desire to enter into this Agreement in order to establish terms
between the Parties to further the development of an integrated system to be
marketed in the United States of America.

WITNESSETH

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

DEFINITIONS

In addition to other terms defined in this Agreement, capitalized terms used in
this Agreement have the following meanings:

(a) “Affiliate(s)” shall mean a) an organization, which directly or indirectly
controls a Party of this Agreement; b) an organization, which is directly or
indirectly controlled by a Party to this Agreement; c) an organization, which is
controlled, directly



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

or indirectly, by the ultimate parent company of a Party. Control as per a) to
c) is defined as owning more than fifty percent of the voting stock of a company
or having otherwise the power to govern the financial and the operating policies
to appoint the management or to appoint the management of an organization. With
respect to Roche the term “Affiliate” shall not include Chugai Pharmaceutical
Co. Ltd., 1-1- Nihonbashi-Muromachi 2-chome, Chuo-ku Tokyo, 103-8324, Japan
(“Chugai”), unless Roche opts for such inclusion of Chugai by giving written
notice to Dexcom.

(b) “Accu-Chek System(s)” means Roche’s future generation insulin infusion pump
system(s) components of which may include blood glucose monitoring system(s),
handheld controller(s) and other peripheral(s) including but not limited to
software.

(c) “Applicable Laws” means any and all applicable common law, statutes,
ordinances, rules, regulations, codes, requirements, laws or orders of any
agencies, commissions, officials, courts and other governmental and regulatory
authorities and instrumentalities of the United States governing: (i) marketing
approval or clearance, testing, investigation, design, manufacture, packaging,
labeling, handling, storage, distribution, installation, servicing, marketing,
or sale, (ii) recordkeeping and reporting obligations, (iii) recalls, or
(iv) similar regulatory matters, with respect to the Services provided and/or
the products to which the Services relate. Applicable Laws shall include,
without limitation, (a) if the Services involve the design, manufacture,
packaging, labeling, storage, installation, or servicing of a medical device or
accessory that is suitable for use or capable of functioning (whether or not it
is packaged, labeled, or sterilized), current good manufacturing practices as
specified in the FDA’s Quality System Regulation at 21 CFR Part 820, including
but not limited to the Design Controls requirements at 21 CFR Part 820, Subpart
C, (b) the Clinical Laboratories Improvement Act and regulations promulgated
thereunder, 42 U.S.C. 263a and 42 CFR Part 493, and (c) any similar regulatory
requirements, as such regulatory requirements are in effect at the time the
Services are provided, and as such regulations and similar regulatory
requirements are interpreted at the time.

(d) “CGM Technologies” shall mean Dexcom’s continuous glucose monitoring
platform that senses and analyzes interstitial glucose levels, which includes
the G5 System, and its predecessor and successor systems.

(e) “Claims” has the meaning set forth in Section 9.1.1 of this Agreement.

(f) “Confidential Information” means any and all of the following information of
Roche and/or its Affiliates or Dexcom and/or its Affiliates (each, a “Disclosing
Party”) that may be hereafter disclosed in any form, whether in writing, orally
(if orally or by observation, the Disclosing Party must memorialize such
information in writing within thirty (30) days of disclosure to maintain its
confidential nature), electronically or otherwise and marked “Confidential” (the
“Receiving Party”): a) all information that is a trade secret under applicable
trade secret law or other legal requirement; b) all information concerning
product specifications, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current and planned manufacturing or distribution methods and processes,
customer lists, health care professional lists, current and anticipated

 

Page 2 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

customer requirements, price lists, market studies, business plans, hardware and
software; c) all information concerning the business and affairs of the
Disclosing Party (and/or its Affiliates) (which includes financial statements,
financial projections and budgets, sales, strategic plans, marketing and
advertising plans, publications, client and customer lists and files,
contracts), and all information obtained from review of the Disclosing Party’s
documents or property or discussions with the Disclosing Party; and d) all
notes, analyses, compilations, studies, summaries and other material prepared by
the Receiving Party to the extent containing any information included in the
foregoing. Provided, however, that “Confidential Information” shall not include
information that the Receiving Party can demonstrate by competent proof: (i) was
generally available to the public at the time of receipt from the Disclosing
Party, or thereafter becomes generally available to the public other than
through a breach of this Agreement by the Receiving Party; (ii) is or has been
independently developed or conceived by the Receiving Party without use of the
Disclosing Party’s confidential information; (iii) is or has been made known or
disclosed to the Receiving Party without breach of any obligation of
confidentiality such third party may have to the Disclosing Party; or (iv) is
known to the Receiving Party prior to disclosure by the Disclosing Party and is
not otherwise subject to any obligations of confidentiality.

(g) “Development Plan” has the meaning set forth in Section 13.4 of this
Agreement.

(h) “Dexcom Indemnitees” has the meaning set forth in Section 9.1.2 of this
Agreement.

(i) “Dexcom IP” shall mean any software or other Intellectual Property (i) owned
or licensed by Dexcom or for which Dexcom has the right to use or otherwise
exploit as of, or prior to, the Effective Date (“Dexcom Background IP”), or
(ii) independently made, conceived or developed solely by Dexcom, its employees,
or persons acting on behalf of Dexcom, regardless of whether such activity is
performed outside of this Agreement (“Dexcom Solely Developed IP”).

(j) “Dexcom Trademarks” shall mean DexCom® and such other Dexcom trademarks
specifically related to the G5 System as Dexcom may designate in writing to
Roche from time to time.

(k) “Display Specifications” shall mean the (i) wireless communication protocol
(and any improvements thereto that are delivered by Dexcom to Roche during the
Term) owned by, developed by or licensed to Dexcom and licensed to Roche
hereunder, as well as, (ii) the User Interface (and any improvements thereto
that are delivered by Dexcom to Roche during the Term) owned and developed by
Dexcom and licensed to Roche and to be set forth in an exhibit to the
Development Plan.

(l) “FDA” means the United States Food and Drug Administration.

(m) “G5 System” means Dexcom’s next generation continuous glucose monitoring
system and those future enhancements or improvements thereto that does not
require Dexcom to file a new PMA.

 

Page 3 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

(n) “Handheld” means the display device and controller that is part of the
Accu-Chek Systems and which contains the Display Specifications.

(o) “Indemnified Parties” has the meaning set forth in Section 9.2 of this
Agreement.

(p) “Indemnifying Party” has the meaning set forth in Section 9.2 of this
Agreement.

(q) “Initial Statement of Work” has the meaning set forth in Section 1.1 of this
Agreement.

(r) “Initial Term” has the meaning set forth in Section 8.1 of this Agreement.

(s) “Integrated System” shall mean the Accu-Chek Systems that are also capable
of receiving and displaying continuous glucose monitoring data and to be
marketed in the Territory. The Integrated System is comprised of: (1) an
Accu-Chek System, (2) G5 System and (3) the Display Specifications.

(t) “Integrated System Infringement Action” has the meaning set forth in
Section 9.1.3 of this Agreement.

(u) “Intellectual Property” means, collectively, patents, copyrights,
trademarks, trade names, trade secrets, and other proprietary and intellectual
property rights.

(v) “Invention” means any idea, design, concept, technique, process, invention,
discovery or improvement, whether or not patentable and which is conceived and
or made by one or more employees or other persons acting on behalf of either
Party.

(w) “Joint Invention” shall mean, all Inventions (including all jointly made
derivations and improvements), whether or not patented, that are conceived,
reduced to practice, developed, made or produced jointly by Dexcom Personnel and
Roche Personnel (as determined by US Patent Law) during the Term.

(x) “Milestone Payments” has the meaning set forth in Section 2.1 of this
Agreement.

(y) “Personnel” means, with respect to each Party, such Party’s employees and
independent contractors.

(z) “PMA” means pre-market approval pursuant to 21 CFR Part 814.

(aa) “Project Leader” has the meaning set forth in Section 3.1 of this
Agreement.

 

Page 4 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

(bb) “Receipt Date” has the meaning set forth in Section 2.2 of this Agreement.

(cc) “Requirements” has the meaning set forth in Section 13.1 of the Agreement.

(dd) “Roche Indemnitees” has the meaning set forth in Section 9.1.1 of this
Agreement.

(ee) “Roche IP” shall mean any software or other Intellectual Property (i) owned
or licensed by Roche or for which Roche has the right to use or otherwise
exploit as of, or prior to, the Effective Date (“Roche Background IP”), or
(ii) independently made, conceived or developed solely by Roche, its employees,
or persons acting on behalf of Roche, regardless of whether such activity is
performed outside of this Agreement (“Roche Solely Developed IP”).

(ff) “SCAR” has the meaning set forth in Section 4.2.

(gg) “SCAR Response” has the meaning set forth in Section 4.2.

(hh) “Sensor” means a disposable continuous glucose monitoring electrode sensor
that is a component of the G5 System, and was designed, developed, and owned by
Dexcom to (i) penetrate the patient’s skin to come into contact with the
patient’s interstitial fluid (ii) measure interstitial fluid glucose levels, and
(iii) be connected to a Transmitter to communicate the interstitial fluid
glucose value as measured by the Sensor to the Transmitter.

(ii) “Service Fees” has the meaning set forth in Section 2.1 of this Agreement.

(jj) “Services” has the meaning set forth in Section 1.1 of this Agreement.

(kk) “Statement of Work” has the meaning set forth in Section 1.1 of this
Agreement.

(ll) “Steering Committee” has the meaning set forth in Section 3.7 of this
Agreement.

(mm) “Term” has the meaning set forth in Section 8.1 of this Agreement.

(nn) “Territory” shall mean the United States of America and all of its
territories.

(oo) “Transmitter” means a radio frequency transmitter that is a component of
the G5 System, and is located on or near the skin surface and connected to the
Sensor, which receives and transmits the representative glucose value measured
by the Sensor to the Accu-Chek Systems.

(pp) “User Interface” shall mean any and all technology necessary to incorporate
the graphical display and audio features of continuous glucose monitoring
capabilities into the Accu-Chek Systems including, but not be limited to, the
graphical display of and audio features for use cases, alerts, alarms, error
messages, battery management, etc.; provided, however, the term ‘User Interface”
shall not include any algorithms, source code or other technologies that process
sensor data.

 

Page 5 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

(qq) “Work Product” means all Services prepared and delivered by Dexcom or its
Personnel pursuant to any Statement of Work. Work Product shall include but not
be limited to the Development Plan and any deliverables thereunder, the
Regulatory Plan and any deliverables thereunder and all validation, verification
and calibration data for the Integrated System. Work Product shall not include
Dexcom IP, Roche IP, Joint Invention, the G5 System (including all
specifications, designs, algorithms, data, clinical trial protocols and other
materials generated by Dexcom for the G5 System) the Display Specifications
(including specifications and designs), and/or such other items as may be
specifically excluded in any Statement of Work.

 

  1. Services

1.1 Statements of Work. Each Party during the Term of this Agreement shall
provide those services required to be performed by it (the “Services”) as set
forth in a written statement of work executed by Roche and Dexcom (a “Statement
of Work”) and in this Agreement; provided however that no Party shall have any
obligation to perform, purchase, provide or accept any Services unless and until
a Statement of Work is executed hereunder and a purchase order is issued.
Attached as Exhibit A to this Agreement is the initial Statement of Work for
both Parties (the “Initial Statement of Work”). The Parties may amend any
Statement of Work, including the Initial Statement of Work, at any time by
mutual written agreement.

1.2 Changes to Statements of Work. Changes to a Statement of Work may be
provided through recommendation(s) by the Steering Committee as described in
Section 3.7. Upon receipt of such changes to the Statement of Work, the Parties
shall execute an amendment to the applicable Statement of Work reflecting such
changes.

1.3 Facilities. Dexcom shall provide Services required to be performed by it at
the facility or facilities identified in the applicable Statement of Work.

1.4 Materials for Services. Subject to Roche’s obligation under Section 2.1 of
this Agreement to reimburse Dexcom for certain expenses, each Party shall
provide the necessary materials, including but not limited to, prototypes,
software, source codes, manuals, and documents, at its own expense to complete
such Services in the applicable Statement of Work.

1.5 Cooperation. The performance of all Services hereunder shall be coordinated
by the Project Leaders (as defined in Section 3.1). The Parties agree that the
successful carrying out of any Services is largely dependent upon the
cooperation and the regular exchange of information between the Parties. The
Parties shall facilitate the Services provided hereunder through the regular
exchange of information. Each Party shall inform the other Party without undue
delay about any delays in the Services or the achievement of any milestones
under any Statement of Work.

 

Page 6 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  2. Fees and Payment Terms

2.1 Fees. Subject to Section 2.2, Roche shall pay Dexcom the fees set forth in
the applicable Statement of Work in accordance with the terms set forth therein
(the “Service Fees”) and the milestone payments set forth in the Initial
Statement of Work in accordance with the terms set forth therein (the “Milestone
Payments”). In addition to the Service Fees, Roche may be required to reimburse
Dexcom for those expenses set forth in the Statement of Work in accordance with
the terms set forth therein. Roche shall not be obligated to reimburse Dexcom
for any expenses not set forth in a Statement of Work, unless such expenses are
pre-approved by Roche. The Service Fees, Milestone Payments and any expenses
reimbursed by Roche shall constitute Dexcom’s complete compensation for the
performance of the Services required to be performed by it and the licenses
granted in Section 6.5. Dexcom shall have no obligation to compensate Roche for,
or reimburse Roche for any expenses incurred in connection with, Roche’s
performance of its obligations under this Agreement or any Services required to
be performed by it. The Service Fees shall not exceed $1,000,000 under this
Agreement and all Statements of Work, collectively, unless the Parties otherwise
agree in writing.

2.2 Payment Terms. Unless otherwise specified in a particular Statement of Work,
Dexcom shall issue within fifteen (15) calendar days of the end of each calendar
month during the Term of this Agreement, an invoice for the Services it
performed in such month. Roche shall pay Dexcom all undisputed amounts for such
Services within forty-five (45) calendar days after Roche’s receipt of a
complete invoice therefor (the “Receipt Date”).

2.3 Taxes. To the extent that Services supplied hereunder are subject to any
sales, use, value added or any other taxes, payment of said taxes, if any, is
Dexcom’s responsibility and said taxes are included in the Service Fees. Dexcom
shall be liable for any and all taxes on any and all income it receives from
Roche under any agreement and shall make appropriate filings with the taxing
authorities for all taxes and payments for person(s) employed by Dexcom.

 

  3. Personnel

3.1 Project Leader. Roche and Dexcom shall each designate a “Project Leader” for
each Statement of Work who shall be the principal point of contact for all
matters relating to such Statement of Work. The Project Leader designated by a
Party for a Statement of Work may be changed by written notice to the other
Party to such Statement of Work.

3.2 Employees; Independent Contractors. Each Party shall provide all of the
Services through its Personnel.

3.3 Qualifications. Each Party shall ensure that all Personnel providing
Services hereunder have the necessary and appropriate education, background,
training, and experience to provide the Services requested and to perform such
Services in compliance with this Agreement, including any special training
required pursuant to the applicable Statement of Work.

 

Page 7 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

3.4 Key Personnel. Each Statement of Work may designate certain individuals as
“Key Personnel” for the Services to be performed by each Party, and the Parties
thereto subsequently may agree in writing that additional individuals are Key
Personnel for the Services.

3.5 Performance of Personnel. If Roche becomes dissatisfied with the performance
of any Personnel providing Services, Roche may notify Dexcom of the details of
the unsatisfactory performance, and the Parties shall cooperate to remedy the
problem as soon as reasonably possible. In the event any Personnel are replaced,
the replacement Personnel’s rate shall be no higher than the rate of the
Personnel that was replaced, nor shall Roche be required to pay for time spent
by replacement Personnel becoming familiar with the Services or training to
perform the Services under this Agreement.

3.6 Responsibility for Personnel. Each Party assumes full responsibility for the
actions and omissions of all its Personnel performing Services hereunder, either
at Dexcom’s or Roche’s facility, and shall be solely responsible for their
supervision, daily direction and control, payment of salary (including
withholding of income taxes and social security), workmen’s compensation and
occupational insurance as required by law, comprehensive public liability
insurance, compensation, disability benefits and the like. Under no
circumstances will either Party’s Personnel be considered employees or agents of
the other Party. Each Party agrees that, while its Personnel are on the other
Party’s premises, they will conform to all of the other Party’s work rules,
safety regulations and its standard practices governing behavior of its own
employees. Each Party shall be liable for all acts and omissions of any
independent contractors that perform Services to the same extent as if they were
the acts and omissions of employees of that Party.

3.7 Steering Committee. Roche and Dexcom will establish a steering committee
(the “Steering Committee”) to coordinate and oversee the overall implementation
of this Agreement, the Development Plan and the Regulatory Plan (as defined in
Section 13.4) and to approve the final specifications and designs of the
Integrated System, which approval will not be unreasonably withheld. The
Steering Committee will consist of an equal number of representatives of each
Party, and all decisions of the Steering Committee will be by unanimous
consent. At a minimum, the Steering Committee shall be comprised of senior R&D
management from each Party. Each Project Leader shall provide regular reports
and identify any issues to the Steering Committee. In the event the Steering
Committee is unable to reach unanimous consent on any material issue, the
Steering Committee will not take action on such issue without the prior approval
of the President of Dexcom and the Head of Diabetes Care at Roche.
Notwithstanding the foregoing, the Parties shall further determine additional
roles, responsibilities and functions of the Steering Committee.

 

  4. Quality

4.1 Service Quality; Warranty. Dexcom expressly warrants and covenants all
Services furnished under this Agreement shall be provided in a workmanlike
manner and in accordance with the generally accepted practices in the applicable
Service industry and all terms and conditions of this Agreement and the
Statement of Work, including Section 13.1 hereof

 

Page 8 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

4.2 Dexcom Corrective Action Request. If, during the Term of this Agreement,
Roche reasonably identifies an issue that may affect the quality of the Services
performed by Dexcom, Work Products or Dexcom’s quality control processes or
procedures or compliance with this Agreement, Roche may at its sole discretion,
issue to Dexcom a Supplier Correction Action Request (each a “SCAR”). Within
fifteen (15) calendar days after the issue date of the SCAR, Dexcom shall
deliver to Roche a detailed response to the SCAR (a “SCAR Response”). If final
closure and verification on the issue or issues identified in the SCAR cannot be
achieved within fifteen (15) calendar days of Dexcom’s receipt of the SCAR, as
part of the SCAR Response, Dexcom shall submit to Roche an action plan detailing
its proposed plan to correct the issues identified in the SCAR. Roche shall have
the right to review and propose revisions to any such action plans, and all such
action plans are subject to Roche’s written approval. Following Roche’s approval
and Dexcom’s initial implementation of the corrective action plan, Dexcom shall
provide bi-weekly status reports to Roche until final verification of the
corrective action is accomplished and Roche accepts the corrective action by
written notice to Dexcom. In the event that Dexcom breaches its obligations
under this Section 4.2, Roche’s sole remedy shall be to terminate this
Agreement.

4.3 License, Accreditation and Certifications. Each Party shall obtain and
maintain, at its expense, all licenses, accreditations and certifications
necessary for it to provide Services.

 

  5. Delivery and Acceptance

5.1 Delivery. Each Party shall perform the Services required to be performed by
it upon the timeframes set forth in the applicable Statement of Work. In the
event that a Party cannot meet such schedule, and provided that such delay is
beyond the reasonable control of that Party, the Parties will mutually agree on
a revised schedule for the performance of such work.

5.2 Prototypes. During the development of the Integrated System, Roche and
Dexcom shall deliver prototypes of the Accu-Chek Systems and the G5 System
respectively, in accordance with the schedule specified in the Statement of
Work, as required for testing and evaluation purposes. In the event that such
prototypes fail to meet the mutually agreed upon criteria, the responsible party
shall modify such prototypes and deliver a new prototype that conforms to such
criteria. If after Dexcom finalizes the specifications and design for the G5
System, Dexcom learns of or discovers any material defects that affect the
safety or efficacy of G5 System, it will notify Roche and use commercially
reasonable efforts to remedy any such defects. If Dexcom learns of or discovers
any material defects that affect the safety or efficacy of the Display
Specifications, it will notify Roche and use commercially reasonable efforts to
remedy any such defects. If after Roche finalizes the specifications and design
for the Accu-Chek Systems, Roche learns of or discovers any material defects
that affect the safety or efficacy of Accu-Chek Systems, it will notify Dexcom
and use commercially reasonable efforts to remedy any such defects to the
Accu-Chek System or improvements to the Display Specifications. If Roche
notifies Dexcom that the Display Specifications affects the safety or efficacy
of the Accu-Chek System, the Parties shall use commercially reasonable efforts
to remedy any such defects.

 

Page 9 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  6. Ownership Rights and Licenses

6.1 Original Work. All Work Products shall be the original work of Dexcom and
its Personnel, and all Work Product shall be owned by Roche. Neither Party shall
disclose to the other Party or induce the other Party to use the trade secrets
of others.

6.2 Joint Inventions.

(a) [*****]

(b) [*****]

6.3 Works Made for Hire. Dexcom agrees that all Work Products that are works of
authorship shall be deemed “works made for hire” within the meaning of the
copyright laws of the United States and Roche shall own all right, title and
interest in and to such Work Product, including the entire copyright in the Work
Product.

6.4 Assignment of Rights. Subject to Section 6.5, Dexcom further agrees that to
the extent any Work Product or part thereof is not a “work made for hire,”
Dexcom agrees to assign, and hereby assigns, to Roche ownership of all right,
title and interest in and to such Work Product or part thereof, and agrees that
Roche shall be the sole and exclusive owner of all right, title and interest in
and to such Work Product, including without limitation, all patent, copyright,
trademark, trade secret and other proprietary rights therein that may be secured
in any place under any laws now or hereinafter in effect. Dexcom agrees to
execute all assignments and other instruments and documents necessary for Roche
to perfect its ownership of its rights in the Work Product. Except as set forth
in Section 6.2(b), no license in or to any Work Products is granted to Dexcom
either expressly or by implication, estoppel or otherwise.

 

Page 10 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

6.5 Grant of Licenses to Roche.

(a) [*****]

(b) [*****]

(c) [*****]

(d) [*****]

(e) [*****]

(f) In consideration of the licenses granted by this Section 6.5, Roche shall
only pay to Dexcom (A) the Milestone Payments described in Section 2.1 hereof
for access to the Display Specifications and (B) a payment of $100 for each sale
of the Accu-Chek System which has been approved by the FDA with the G5 System,
which such payment shall be set out in the commercialization agreement
contemplated hereby.

(g) [*****]

 

Page 11 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

(h) [*****]

6.6 Roche Intellectual Property. Subject to Section 6.2(b), and unless
specifically granted otherwise in a Statement of Work, nothing contained in this
Agreement shall be construed to grant Dexcom a license to or in any way give
ownership to any Roche IP, except that Dexcom shall have access to and the right
to use such Roche IP during the Term as required for Dexcom to fulfill, and
solely for the purpose of fulfilling, its contractual obligations herein.

6.7 Prosecution and Maintenance of Patents:

(a) Roche IP and Joint Inventions: With regard to all Roche IP and any Joint
Inventions, Roche shall control, at its sole discretion and expense, the
preparation, prosecution and maintenance of all patents and patent applications.

(b) Dexcom IP: With regard to all Dexcom IP, Dexcom shall control, at its sole
discretion and expense, the preparation, prosecution and maintenance of all
patents and patent applications.

6.8 Enforcement. If either Party has knowledge of any infringement claim or
other claim relating to any Work Products, Joint Inventions, the G5 System,
Display Specifications, the Accu-Chek Systems, such Party shall promptly inform
the other Party in writing of such claim.

 

  7. Additional Representation and Warranties.

7.1 Authorization. Both Parties have the requisite corporate power and authority
(a) to execute and deliver this Agreement, (b) to perform its obligations
hereunder, and (c) to grant the rights described in this Agreement. This
Agreement has been duly authorized, executed, and delivered by both Parties and
constitutes the legal, valid and binding obligation of each Party

 

Page 12 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, or other similar laws relating to or
affecting generally the enforcement of creditors rights or by general equitable
principles.

7.2 No Conflict. The execution and delivery of this Agreement and the incurrence
of the obligations and consummation of the transactions herein contemplated will
not conflict with, or constitute a breach of or default under, the certificate
of incorporation or by-laws of either Party or any material contract, indenture,
mortgage, loan agreement, or lease to which either Party is party or by which it
may be bound, or any law, administrative regulations, or court decree.

7.3 Consents. No consent, approval, authorization, order, registration, or
qualification of or with any person, entity, court or any regulatory authority
or other governmental agency or body is required for the execution and delivery
of this Agreement by either Party or for the legality, validity or
enforceability of the transactions contemplated by this Agreement.

7.4 Infringement and Adverse Action. Dexcom represents and warrants, to the best
of its knowledge, that as of the date of this Agreement, Roche’s use of the
prototype components of the G5 System supplied by Dexcom to Roche, the Display
Specifications, and the Work Product, each as used solely for the development of
the Integrated System, does not infringe any patent, copyright, trade secret, or
other proprietary right of any third party. Roche represents and warrants, to
the best of its knowledge, that as of the date of this Agreement, use of the
Accu-Chek System, as used solely for the development of the Integrated System,
does not infringe any patent, copyright, trade secret, or other proprietary
right of any third party.

7.5 Invention Rights. Each Party represents and warrants that all of its
Personnel have assigned, or will assign, all of their respective rights in or to
any Inventions to such Party and that it has, or will have, sufficient rights
and title to grant the rights and licenses to the other Party specifically
contemplated by this Agreement.

 

  8. Term and Termination

8.1 Term of Agreement. The “Initial Term” of this Agreement shall begin on the
Effective Date and shall, unless earlier terminated pursuant to Section 8.3
below, continue in full force and effect through December 31, 2014. Subsequent
to the Initial Term, this Agreement shall be automatically renewed thereafter
for consecutive one-year periods unless a Party (a) provides the other Party
written notice of its intent not to renew the Agreement ninety (90) days prior
to the expiration of the then current Term, or (b) otherwise terminates the
Agreement in accordance with Section 8.3. For purposes of this Agreement, the
Initial Term and any renewal periods thereafter shall be referred to herein as
the “Term.”

8.2 Term of Statements of Work. The term of each Statement of Work shall
commence on the date set forth in the Statement of Work and, unless earlier
terminated pursuant to Section 8.3 below, continue in full force and effect for
the term set forth therein.

 

Page 13 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

8.3 Termination.

8.3.1 Termination for Cause.

8.3.1.1 Material Breach. Either Party shall have the right to terminate this
Agreement and/or any affected Statement(s) of Work upon immediate written notice
if the other Party is in material breach or material default of any of its
representations, warranties, covenants, or other obligations set forth in this
Agreement or such Statement of Work and such Party fails to cure such breach or
default within thirty (30) calendar days following receipt of written notice of
such breach. Except as otherwise provided in this Agreement, in the event of
such termination, the non-breaching Party shall be entitled to seek all
available remedies at law or in equity in addition to exercising its right to
terminate.

8.3.1.2 Insolvency. Either Party may, at its sole option, immediately terminate
this Agreement and/or any Statement(s) of Work upon written notice, but without
prior advance notice, to the other Party in the event that (A) the other Party
is or becomes insolvent or is declared bankrupt by a court of competent
jurisdiction; (B) a voluntary petition of bankruptcy is filed in any court of
competent jurisdiction by such other Party; (C) an involuntary petition for
bankruptcy is filed in any court of competent jurisdiction against such other
Party; (D) a receiver or trustee is appointed for such other Party; or (E) this
Agreement is assigned by such other Party for the benefit of creditors. For
purposes of this Agreement, a Party shall be deemed to be “insolvent” when such
Party has ceased to pay its debts in the ordinary course of business, cannot pay
its debts as they become due, or is insolvent within the meaning of the federal
bankruptcy law.

8.3.2 Termination Without Cause. Roche may terminate this Agreement or any
Statement(s) of Work for any reason or no reason upon written notice to Dexcom
at least thirty (30) calendar days in advance of the effective date of the
termination.

8.4 Effect of Termination. Upon the expiration or termination of a Statement of
Work, each Party shall cease providing Services under that Statement of Work and
Dexcom shall promptly deliver to Roche all Work Products, whether completed or
work in progress. Provided the Statement of Work was not terminated as the
result of a breach by Dexcom, Dexcom may invoice Roche, and in such event Roche
shall pay Dexcom in accordance with Section 2.2, for any Services satisfactorily
performed and expenses properly incurred prior to notice of termination.
Notwithstanding the foregoing, if Roche elects to terminate this Agreement
pursuant to Section 8.3.2, or if Dexcom elects to terminate this Agreement
pursuant to Sections 8.3.1.1 or 8.3.1.2, then Dexcom shall have no obligation to
repay any Milestone Payments previously paid to it by Roche as of the date of
expiration or termination. The termination of one Statement of Work shall not
affect this Agreement or any other Statement of Work and notwithstanding, the
termination or expiration of this Agreement, the terms and conditions of this
Agreement shall continue in effect with respect to each Statement of Work until
the expiration or termination of such Statement of Work. In case of termination
of this Agreement, the Steering Committee shall determine whether Statement of
Works that have been signed prior to this termination date shall be performed in
full, also after termination of this Agreement. If the Steering Committee
determines so, said Statement of Works to be completed shall be carried out
analogous to the

 

Page 14 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

rules and stipulations under the then terminated Agreement. In case of a
termination of this Agreement any payments by Roche are only due for such works
rendered by Dexcom until the moment of termination, except for works carried out
under Statement of Works to be continued according to the Steering Committee’s
decision.

8.5 Survivability. The rights and obligations of Sections 4.1, 6.1, 6.2, 6.3,
6.4, 6.5(b), 6.5(c), 6.5 (d), 6.6, 6.7, 8.4, 8.5, 15.1, 15.2 (only with respect
to Dexcom’s obligation to maintain Records under such Section) and 15.3 and
Articles 9, 12 and 16 shall survive any termination of this Agreement and shall
bind the Parties and their legal representatives, successors, and assigns.

 

  9. Indemnification

9.1 Infringement Indemnification.

9.1.1 By Dexcom. Dexcom shall defend, indemnify and hold harmless Roche and its
Affiliates, and each of their respective directors, officers, employees, and
agents, and their respective successors and permitted assigns (collectively, the
“Roche Indemnitees”) from and against any and all claims, actions, causes of
action, liabilities, losses, costs, expenses, or damages, including reasonable
attorneys’ fees (collectively, “Claims”) against any of (a) the Display
Specifications, (b) G5 System, (c) any Work Product or the exploitation or use
of such Work Product by the Roche Indemnitees, or (d) any process created or
utilized by Dexcom in connection with the performance of Services by Dexcom, for
infringement or misappropriation of any patent, copyright, trade secret or other
intellectual property or proprietary right of another person or entity.

9.1.2 By Roche. Roche shall defend, indemnify and hold harmless Dexcom and its
Affiliates, and each of their respective directors, officers, employees, and
agents, and their respective successors and permitted assigns (collectively, the
“Dexcom Indemnitees”) from and against any and all Claims against either of
(a) the Accu-Chek System or (b) any process created or utilized by Roche in
connection with the performance of Services by Roche, or the exploitation or use
thereof by the Dexcom Indemnitees, for infringement or misappropriation of any
patent, copyright, trade secret or other intellectual property or proprietary
right of another person or entity.

9.1.3 If the development, manufacture, import, sale or use of the Integrated
System results in a Claim against Roche and/or Dexcom alleging infringement of a
claim of a patent or alleges infringement or misappropriation of some other
intellectual property right of a third party and neither of Dexcom or Roche is
entitled to indemnification pursuant to Sections 9.1.1 and 9.1.2 (“Integrated
System Infringement Action”), such Party will promptly notify the other Party in
writing. The Parties will cooperate and share equally costs related to the
defense of any Integrated System Infringement Action. The Parties will consult
prior to entering any settlement agreement concerning any Integrated System
Infringement Action and, in the event a Party desires that the other Party not
accept a proposed settlement agreement, the Parties will negotiate in good faith
regarding alternatives to accepting the proposed settlement agreement.

 

Page 15 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

9.2 General Indemnification. Each Party (the “Indemnifying Party”) shall
protect, defend, indemnify, and hold the other Party, its Affiliates and each of
their respective directors, officers, employees, and agents, and their
respective successors and permitted assigns (collectively, the “Indemnified
Parties”) harmless from and against any and all claims, actions, causes of
action, liabilities, losses, costs, expenses, or damages, including reasonable
attorneys’ fees, incurred by the Indemnified Parties which directly or
indirectly arise out of or relate to (i) the breach by the Indemnifying Party of
any of its representations, warranties, covenants, agreements, or obligations
set forth in this Agreement or any Statement of Work, (ii) physical injury
(including death) and/or property damage actually or allegedly caused by the
Indemnifying Party’s products, parts, or services and that is not the result of
the other Party’s products, parts or services, or (iii) the negligence,
recklessness, or willful misconduct of the Indemnifying Party in connection with
its performance of its obligations set forth in this Agreement or any Statement
of Work.

9.3 Notice of Claims. Any Indemnified Party claiming indemnification hereunder
shall give to the Indemnifying Party (i) prompt written notice of any
third-party claim(s) made against the Indemnified Party for which the
Indemnified Party knows or reasonably should know that the Indemnifying Party
may be liable hereunder, and (ii) the opportunity to defend, negotiate, and
settle such third-party claim(s). The Indemnified Party shall provide the
Indemnifying Party with all information in its possession reasonably related to
such third-party claim, all authority, and all assistance necessary to enable
the Indemnifying Party to carry on the defense of such suit; provided, however,
the Indemnified Party reserves the right to retain its own counsel to defend
itself in such suit. Notwithstanding the foregoing, the Indemnified Party shall
not be bound by any settlement made without its prior written consent.

9.4 Right of Off-Set. To the extent Roche has incurred expenses in connection
with a Claim for which it is entitled to indemnification pursuant to
Section 9.1.1 or 9.2 of this Agreement and/or the Co-Promotion and Distribution
Agreement between Dexcom, Inc. and Roche Insulin Delivery Systems, Inc.,
effective as of September 22, 2011, and Dexcom has not reimbursed such expenses,
Roche shall have the right to immediately stop paying any Service Fees and
Milestone Payments due to Dexcom under this Agreement or an applicable Statement
of Work until Dexcom has fully indemnified the Roche Indemnitees.

9.5 LIMITATION OF LIABILITIES. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT EXCEPT WITH RESPECT TO INFRINGEMENT CLAIMS REQUIRED TO BE INDEMNIFIED
PURSUANT TO SECTION 9.1 AND THIRD PARTY CLAIMS REQUIRED TO BE INDEMNIFIED
PURSUANT TO SECTION 9.2 ABOVE, OR ANY CLAIM ARISING OUT OF A BREACH OF
CONFIDENTIALITY, NEITHER PARTY SHALL BE LIABLE FOR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL, INDIRECT OR PUNITIVE DAMAGES WHETHER ARISING OUT OF SAID PARTY’S
PERFORMANCE OR NON-PERFORMANCE OF THIS AGREEMENT, TORT (INCLUDING NEGLIGENCE),
WARRANTY, OR OTHERWISE, EVEN IF THE EXCLUSIVE REMEDIES PROVIDED HEREIN FAIL OF
THEIR ESSENTIAL PURPOSE AND EVEN IF A PARTY IS ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

 

Page 16 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  10. Risk Management

10.1 Insurance Requirements.

10.1.1 Amounts and Types. During the Term of this Agreement, each Party shall
maintain in full force and effect, at its own expense, insurance coverage by
reputable insurers, as set forth below:

10.1.1.1 Worker’s Compensation. Worker’s compensation insurance as required by
law or regulation. Where permitted by law, such policies shall contain waivers
of the insurer’s subrogation rights against the other Party.

10.1.1.2 Employer’s Liability Insurance. Employer’s liability insurance in
amounts not less than $100,000 per accident for bodily injury by accident,
$500,000 policy limit by disease, and $100,000 per employee for bodily injury by
disease.

10.1.1.3 Commercial General Liability. Commercial General Liability insurance
with minimum combined per occurrence limits for bodily injury and property
damage of $1,000,000. Commercial General Liability coverage shall also include
contractual liability with a minimum of $2,000,000. Each Party is to be named as
an additional insured on the other Party’s General Liability policy.

10.1.2 Liability. Nothing contained in this Section 10.1 shall be deemed in any
way to either limit or increase the liability of either Party or their insurers
under this Agreement. Notwithstanding anything to the contrary contained herein,
each Party’s and its insurers’ liability and obligations to the other shall be
limited to coverage for claims for which it is liable pursuant to this
Agreement.

 

  11. [INTENTIONALLY OMITTED]

 

  12. Confidentiality

12.1 Disclosure; Standard of Care. Both Dexcom and Roche shall retain in
confidence all Confidential Information received from the other prior to or
during the term of this Agreement and will not, at any time during the term of
this Agreement or after termination hereof, in any fashion, form or manner,
either directly or indirectly, copy, reproduce, sell, assign, license, market,
transfer, give, or otherwise disclose, divulge, release, or use for any purpose
(other than in furtherance of the respective obligations and covenants contained
in this Agreement) any Confidential Information received from the other Party or
an Affiliate of the other Party. Each Party and its Affiliates will protect the
other Party’s and its Affiliates’ Confidential Information from unauthorized
dissemination and use with the same degree of care that each such Party uses to
protect and safeguard its own like information, but not less than the degree of
care that would be exercised by a prudent person given the sensitivity and
strategic value of such Confidential Information. Each Party furthermore agrees
to not use any Confidential Information disclosed by the other Party or
generated hereunder for any purpose other than the activities agreed to be
performed by the Parties hereunder, and to restrict access to

 

Page 17 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

such of its employees as are entrusted to carry out such activities. Such
information may, however, be disclosed to the extent required to under
applicable laws or regulations or an order by a court or other regulatory body
having competent jurisdiction; provided, however, that except where legally
impermissible, the Party required to disclose the Confidential Information shall
give the other Party reasonable advance notice of such disclosure requirement
(which shall include a copy of any applicable subpoena or order) and shall
afford such Party a reasonable opportunity to oppose, limit or secure
confidential treatment for such required disclosure. In the event of any such
required disclosure, the Party obligated to disclose shall only disclose that
portion of the Confidential Information of the other Party that it is legally
required to disclose.

12.2 Return of Confidential Information. Each Party agrees not to make any
copies in whole or part of Confidential Information of the other Party for any
purpose other than the purposes set forth and agreed to by the Parties
hereunder. At the termination or expiration of this Agreement, each Party, upon
request by the disclosing Party, shall return all Confidential Information
received from the disclosing Party except as provided in Section 6.5, including
any copies thereof, and provide the disclosing Party with a certification that
all Confidential Information has either been returned or destroyed; provided,
however, that subject to the terms and conditions of this Agreement, including
without limitation, this Article 12, the receiving Party may retain one (1) copy
of each item of Confidential Information in its legal department (or with its
outside legal counsel in the case of Dexcom) for use only in monitoring its
compliance with obligations here undertaken.

12.3 Trade Secret Laws. The confidentiality provisions of this Agreement are in
addition to and not in lieu of any protection that either Party may have under
applicable trade secret laws relating to the protection of Intellectual
Property.

12.4 Press Releases. Except as may be required by any rules and regulations
promulgated by the Securities and Exchange Commission, or any national
securities exchange on which either Party’s securities are traded, Roche and
Dexcom shall not issue any press release or public announcement with respect to
this Agreement without the prior, written consent of the other Party as to the
form and content of such release.

 

  13. Regulatory and Related Matters.

13.1 Compliance with Laws and Related Requirements.

13.1.1 Compliance. Dexcom and Roche shall ensure that all Services are provided
by it in accordance with, and shall conform to, (i) all Applicable Laws,
(ii) any additional regulatory provisions, operating procedures, quality
requirements and other standards set forth in the applicable Statement of Work,
regardless of whether such requirements are mandatory under Applicable Laws, and
(iii) both Parties’ internal standard operating procedures and quality
requirements (collectively, the “Requirements”), and shall document the same.
Each Party shall notify the other Party promptly if it becomes aware of any
non-compliance by it with any of the Requirements and shall take all appropriate
action necessary to promptly correct such non-compliance and fully comply with
all of the Requirements. Dexcom and Roche shall document all non-compliance and
any steps Dexcom and Roche takes to correct such non-compliance.

 

Page 18 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

13.2 Government Audits and Notification of Findings. If, during the Term of this
Agreement, Roche or Dexcom receives correspondence, notification or inspectional
findings, from the FDA or other US governmental or regulatory authority
regarding Dexcom’s Services, Records, Dexcom’s quality system, and/or possible
audit or any other matter relating to this Agreement, the Receiving Party shall
notify the other Party and provide copies of such correspondence, notification
or inspectional findings within forty-eight (48) hours following receipt of such
correspondence, notification or inspectional findings. Dexcom shall permit a
representative designated by Roche to be present during any inspection or audit
by a governmental or regulatory authority if the inspection or audit is
reasonably expected to relate to the Services. Roche shall have the right to
review and participate in drafting any response to any such inspection or audit,
or any other request for information from a governmental or regulatory authority
pertaining to the Dexcom Services or any activities under this Agreement, prior
to submission of such response to the governmental or regulatory authority.
Dexcom shall provide to Roche copies of all information bearing on the Services
received from any governmental or regulatory authority prior to, during, or
following any audit or inspection, within two (2) calendar days of receipt.

13.3 Federal Contractor Status. Roche is a federal contractor with obligations
from various federal laws, rules, regulations, and executive orders, including
without limitation, Equal Employment Opportunity and the utilization of small,
disadvantaged, woman-owned, veteran and HUB zone businesses. Dexcom agrees to
perform the Services required to be performed by it in compliance with
Applicable Laws. Dexcom agrees to provide, at Roche’s request, any and all
documentation required to substantiate such compliance.

13.4 Development and Regulatory Plan. Roche and Dexcom will collaborate in good
faith to create a development plan for the Integrated System (the “Development
Plan”). Roche and Dexcom will collaborate in good faith to create a regulatory
plan to seek and maintain regulatory approval to market the Integrated System
(the “Regulatory Plan”). The Regulatory Plan shall describe the responsibilities
of the Parties in seeking and maintaining regulatory approval of the Integrated
System. Upon mutual agreement of the Parties, the Parties will update the
Development Plan and Regulatory Plan detailing each Party’s roles and
responsibilities, major milestones and measurable events required to develop the
Integrated System and obtain regulatory approval of the Integrated System and
such plans will be incorporated into this Agreement as Exhibits to the
applicable Statement of Work. The Parties shall use good faith efforts to
negotiate and execute amendments to this Agreement, to the extent necessary to
include any additional terms and conditions required to implement the
Development Plan, Regulatory Plan or any amendments to the Development Plan or
Regulatory Plan, including without limitation, those regulatory and quality
provisions deemed reasonably necessary by the Party submitting any applications
required by Applicable Law.

 

  14. [INTENTIONALLY OMITTED]

 

Page 19 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  15. Records and Audits

15.1 Records. In compliance with Applicable Laws and its own internal quality
systems, Dexcom shall maintain reproducible records of all information and data
relating to its performance under this Agreement (the “Records”) including,
without limitation, information described or requested in the applicable
Statement of Works, Work Products, accounting records, time sheets, written
policies and procedures, correspondence, and any other documentation until the
later of five years after the expiration or earlier termination of this
Agreement and the period required by any Applicable Laws. Dexcom’s internal
quality systems respecting the creation and maintenance of records shall comply
with 21 CFR 820, as applicable and 21 CFR part 11 regarding electronic records
and signatures.

15.2 Audit of Dexcom. Within forty eight (48) hours after a request is made by
Roche, Dexcom’s facilities and any work in progress or Work Products produced
hereunder shall be open to audit, inspection, examination and evaluation, during
normal working hours and at reasonable intervals, by Roche or its authorized
representatives to the extent reasonably necessary to evaluate Dexcom’s
compliance with, and the conformance of the Work Products to, Applicable Laws,
quality assurance requirements, regulatory requirements and other requirements
of this Agreement in connection with its performance under this Agreement
Without limiting the generality of the foregoing, Dexcom shall permit Roche or
its authorized representatives, to enter the Dexcom’s facilities to inspect and
audit and to make copies of any Records (including without limitation Records
relating to quality assurance and regulatory compliance). For the purpose of
such audits, inspections, examinations, and evaluations, Roche or its authorized
representatives shall have access to such Records beginning on the Effective
Date and continuing until five (5) years after the later of (i) the termination
or expiration of the Agreement or (ii) the satisfaction of Dexcom’s obligations
under this Agreement. Dexcom shall cooperate and facilitate such inspection,
including without limitation by making Personnel that provided Services under
this Agreement available for questioning and demonstrations. In addition, Dexcom
shall provide adequate and appropriate workspace for Roche or its authorized
representatives to conduct such audits, inspections, examinations and
evaluations.

15.3 Ownership and Maintenance of Records. Dexcom shall notify Roche in writing
at the expiration of the time period specified for access to the Records set
forth in Section 15.2 or at any time thereafter, if it does not intend to
maintain the Records. Roche shall have sixty (60) calendar days thereafter to
respond to such notice. If Roche determines that it requires such Records, Roche
shall notify Dexcom and such Records shall be shipped to Roche within a
reasonable period of time, but in no event later than sixty (60) calendar days
after such notification from Roche. Roche agrees to pay for reasonable retrieval
and shipping costs associated with such Records.

 

  16. Miscellaneous

16.1 Assignability. Neither this Agreement nor any interest hereunder shall be
assigned by either Party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld. This Agreement shall be
binding upon and inure to the benefit of the legal successors to the parties
hereto.

 

Page 20 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

16.2 Entire Agreement. This Agreement, including any Statements of Work issued
hereunder embodies the entire understanding and agreement among the Parties and
supersedes all previous negotiations, representations, writings and agreements,
written, or oral, with respect to the subject matter herein. Any additional
terms or conflicting terms or conditions contained in any other document
pursuant to the subject matter herein, including any purchase order or invoice,
are hereby superseded. Dexcom and Roche agree that this Agreement shall not be
altered, amended or modified, except in writing that is signed by an authorized
representative of both Roche and Dexcom. In the event of any conflict between a
Statement of Work and this Agreement, the terms and conditions of this Agreement
shall govern.

16.3 Enforceability. This Agreement, when executed and delivered by Dexcom and
Roche shall be a legal, valid and binding obligation, enforceable against such
Parties in accordance with the terms of this Agreement. Any Statements of Work
issued hereunder when executed and delivered by Dexcom and Roche, shall be a
legal, valid and binding obligation, enforceable against Dexcom and Roche.

16.4 Non-Waiver. No term or provision hereof shall be deemed waived and no
breach excused unless such waiver or consent shall be in writing and signed by a
duly authorized representative of the Party claimed to have waived or consented.

16.5 Cumulative Remedies. Any rights of cancellation, termination, liquidated
damages, or other remedies provided in this Agreement or any Statement of Work
are cumulative and are not intended to be exclusive of any other remedies to
which the injured Party may be entitled at law or equity (including but not
limited to the remedies of specific performance and cover). The use of one or
more available remedies shall not bar the use of any other remedy for the
purpose of enforcing the provisions of this Agreement; provided, however, that a
Party shall not be entitled to retain the benefit of inconsistent remedies.

16.6 Severability. If any provision of this Agreement is invalid or
unenforceable under any statute or rule or law, the provision is to that extent
to be deemed omitted, and the remaining provisions shall not be affected in any
way.

16.7 Independent Relationship of the Parties. Dexcom and Roche intend that an
independent contractor relationship shall be created by this Agreement, and
nothing herein shall be construed as creating an employer/employee relationship,
partnership, joint venture, or concerted action.

16.8 Notices. All notices, consents, waivers and other communications required
or permitted by this Agreement shall be in writing and shall be deemed given to
a Party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses, facsimile numbers or
e-mail addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a Party may designate by notice to the other Parties):

 

Page 21 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

 

            if to Roche to:    Roche Diagnostics Operations, Inc.    9115 Hague
Road    Indianapolis, Indiana 46250    Attn: Purchasing Manager    Fax No.:
(317) 521-4287             with a copy to:    Roche Diagnostics Operations, Inc.
   9115 Hague Road    Indianapolis, Indiana 46250    Attn: Law Department    Fax
No.: (317) 521-2840             if to Dexcom to:    Dexcom, Inc.    6340
Sequence Drive    San Diego, CA 92121    Attn: President    Fax No.:
(858) 200-9563             with a copy to:    Dexcom, Inc.    6340 Sequence
Drive    San Diego, CA 92121    Attn: Legal    Fax No.: (858) 875-5324

16.9 Publicity. Except as may be required by any rules and regulations
promulgated by the Securities and Exchange Commission, or any national
securities exchange on which either Party’s securities are traded, neither Party
shall use the other Party’s name or trademarks, or refer to or disclose the
existence of this Agreement or the obligations performed hereunder, directly or
indirectly, without the prior written consent of such Party.

16.10 Governing Law; Venue. The Agreement shall be governed by the laws of the
United States and the laws of the state of Delaware, without regard to the
conflicts of law principles thereof. Both Parties agree to use reasonable
efforts in a good faith attempt to settle as promptly as possible any and all
disputes arising from this Agreement or a transaction conducted pursuant to this
Agreement.

[signature page follows]

 

 

 

 

Page 22 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

IN WITNESS WHEREOF, Roche and Dexcom hereto have caused this Agreement to be
executed by their duly authorized representatives.

 

DEXCOM, INC.                                 ROCHE DIAGNOSTICS OPERATIONS,
INC.                     By:  

 

    By:  

 

 

 

     

Brian Heald

               (printed)                    (printed) Title:  

 

    Title:   Vice President, DC Development & Mfg Date:  
                                                                       
                                   Date:                                
                                                                        

 

Page 23 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

EXHIBIT A

STATEMENT OF WORK

This Statement of Work (“SOW”) is entered into by the Roche Diagnostics
Operations, Inc. (“Roche” or “Purchaser”) and Dexcom, Inc. (“Dexcom” or
“Developer”) pursuant to the Research and Development Agreement by and between
Roche and Developer dated November 1,2011 (the “Agreement”). All terms and
conditions of the Agreement apply to this SOW and all capitalized terms used but
not otherwise defined in this SOW have the meaning set forth in the Agreement.

    General Information

 

Statement of Work Effective Date      

 

Developer:

 

Name: Dexcom, Inc

Address: 6340 Sequence Drive

San Diego, CA 92121

 

 

Purchaser:

 

Name: Roche Diagnostics Operations, Inc.

Address: 9115 Hague Road

Indianapolis, IN 46250

 

    Scope of Work & Performance Requirements

 

1.      Background:

 

A.     Dexcom and Roche intend to create an Integrated System.

 

B.     Roche and Dexcom will collaborate in good faith on the design and product
specifications of the Integrated System, in order to connect the G5 System and
the Accu-Chek Systems, which specifications, when developed, shall be
incorporated into this Statement of Work and attached as Exhibit B, hereto.

 

2.      Each Party shall be responsible for the following Services:

 

[*****]

 

                                                         e.

 

 

 

3.      The Development Services shall be provided at the following facilities:

[*****]

 

4.      Project Leaders:

[*****]

 

Page 24 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

   

 

 

5.      The Services set forth in this SOW shall be rendered by each Party
during the Term. This SOW will become effective as of the Effective Date set
forth above and shall remain effective until completion of all obligations set
forth in this SOW. The initial estimated timelines for each Party’s deliverables
are set forth in Sections 6 and 7 below. [*****]

 

 

 

6.      The Services shall be provided in accordance with the following
estimated schedule, for which the below dates may change as part of finalizing
the Development Plan and Regulatory Plan: [*****]

 

 

The Services performed by Dexcom shall include the delivery of the following
reports, results, analysis, and other deliverables[*****]

 

The list of deliverables set forth above must specify all Developer-generated
reports or documents that Roche needs for purposes of compliance with the design
control requirements of FDA’s Quality System Regulation, 21 CFR Part 820,
Subpart C. Developer shall only be responsible for creating and delivering these
records only when applicable and only to the extent that it is specifically
required by FDA’s Quality System Regulation, 21 CFR Part 820, Subpart C. [*****]
These documents may include, but not be limited to, records relating to the
following design control steps, to the extent applicable:

 

¨       Design and development planning, 21 CFR § 820.30(b)

 

¨       Design input, 21 CFR § 820.30(c)

 

¨       Design output, 21 CFR § 820.30(d)

 

¨       Design review, 21 CFR § 820.30(e)

 

¨       Design verification, 21 CFR § 820.30(f)

 

¨       Design validation, 21 CFR § 820.30(g)

 

¨       Design transfer, 21 CFR § 820.30(h)

 

¨       Design changes, 21 CFR § 820.30(i)

 

In addition, where applicable, Deliverables should include documentation of
compliance with:

 

¨       Good Laboratory Practices, 21 CFR Part 58

 

¨       Investigational Device Exemptions, 21 CFR Part 812

 

¨       Good Tissue Practices, 21 CFR Part 1271

 

¨       The Clinical Laboratories Improvement Act, codified at 42 U.S.C. 263a,
and regulations promulgated thereunder, 42 CFR Part 493, and

 

¨       Any similar regulatory requirements of any applicable regulatory
authority.

 

 

 

 

 

7.      The following are Key Personnel for Dexcom:

[*****]

 

 

Page 25 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

 

8.      The following are Key Personnel for Roche:

                        [*****]

 

 

 

9.      The Steering Committee will review the Development Services rendered.
Such reviews will be made as outlined below: [*****]

 

 

 

10.    The Development Services shall meet the following specifications and
performance requirements: [*****]

 

    Fees and Payment

 

1.      Fees and Payment. The Parties have agreed to the Fees set forth below
for the Development Services set forth in this SOW:

 

 

Section 1       

Developer shall invoice Purchaser in accordance with the Agreement and based on
the rates set forth in each of the Development and Regulatory Plans.

 

Roche will pay Dexcom for Services provided by Dexcom in connection with for the
Integrated System. Dexcom shall invoice Roche in accordance with the Agreement
and based on the rates set forth below, which may be subject to adjustment based
on the mutual agreement of the parties[*****]. All Services shall be provided by
Dexcom at a total cost that is estimated to be between $800,000 and not to
exceed $1,000,000, subject to adjustment [*****].

 

       Title    Annualized Cost    Allocation of EE Time to
Project    Annual Charge to
Partner    Total Cost Estimate     

[*****]

   [*****]    [*****]    [*****]    [*****]     

[*****]

   [*****]    [*****]    [*****]    [*****]     

[*****]

   [*****]    [*****]    [*****]    [*****]     

[*****]

   [*****]    [*****]       [*****]       

[*****]

   [*****]    [*****]         [*****]             

Total

        [*****]             

[*****]

 

                   

 

Page 26 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Section 2       

Upon execution of the Agreement, Roche shall receive the licenses set forth in
Article 6 of the Agreement.

 

Dexcom shall invoice Roche after accomplishing the following milestones

 

Milestone Description and Portion in USD

 

[*****]

 

The total consideration of this entire Section 2 is not to exceed USD
$3,000,0000.

      

 

 

2.      Travel Expenses. [*****]

 

 

 

3.      Other Expense. Any other potential fees by Dexcom must be quoted to
Roche and approved by Roche via Purchase Order before they can be rendered.

 

IN WITNESS WHEREOF, Purchaser and Developer have caused this SOW to be executed
by their duly authorized representatives.

 

DEXCOM, INC.                     ROCHE DIAGNOSTICS OPERATIONS, INC.            
By:  

 

    By:  

 

 

 

     

Brian Heald

  (printed)       (printed) Title:  

 

    Title:  

Vice President, DC Development & Mfg

Date:                                                                          
                                     Date:                                
                                                                          

 

Page 27 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

EXHIBIT B

INTEGRATED SYSTEM SPECIFICATIONS

TO BE UPDATED AND AGREED TO AT A LATER DATE BY THE PARTIES

 

Page 28 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

EXHIBIT C

DEVELOPMENT PLAN

TO BE UPDATED AND AGREED TO AT A LATER DATE BY THE PARTIES

 

Page 29 of 30



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

Exhibit D

REGULATORY PLAN

TO BE UPDATED AND AGREED TO AT A LATER DATE BY THE PARTIES

 

Page 30 of 30